[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                 No. 06-12553
                                                                September 8, 2006
                             Non-Argument Calendar            THOMAS K. KAHN
                           ________________________               CLERK

                    D. C. Docket No. 03-00247-CV-T-17-MAP

EARLVIN TODD NEAL (Estate)
by and through its personal representative
ANGELA MICA NEAL,

                                                              Plaintiff-Appellant,

                                      versus

PINELLAS COUNTY SHERIFF'S OFFICE,
EVERETT S. RICE, individually,
MICHAEL C. BORLAND, individually,


                                                           Defendants-Appellees.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (September 8, 2006)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      The estate of Earlvin Todd Neal appeals the district court’s grant of

summary judgment in favor of the defendants Pinellas County Sheriff’s Office,

Sheriff Everett Rice and Sheriff’s Deputy Michael C. Borland on its 42 U.S.C. §

1983 claims arising out of the shooting death of Neal by Deputy Borland. After a

careful review, we affirm the entry of summary judgment for the reasons outlined

in the magistrate judge’s Report and Recommendation adopted by the district court

and the district court’s order granting summary judgment.

      AFFIRMED.




                                         2